DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the Patent Trial and Appeal Board Decision
Regarding claim[s] 1 – 19 under the various obviousness rejections, the board decision dated 11/23/2020, has reversed all prior art rejections. Therefore, see the office action below. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 1, 9 that was previously rejected under 35 U.S.C. 103 as being unpatentable over in view of Baliga et al. [US PGPUB # 2016/0065596] in view of HU et al. [US PGPUB # 2012/0254971], the board’s decision has been considered, therefore, the rejections are withdrawn. 
Regarding claim[s] 2 - 7, 10 - 15, 17 -19 that was previously rejected under 35 U.S.C. 103 as being unpatentable over Baliga et al. [US PGPUB # 2016/0065596] in view of HU et al. [US PGPUB # 2012/0254971] as applied to claim[s] 1 above, and further in view of Kim et al. [US PGPUB # 2014/0020067], the board’s decision has been considered, therefore, the rejections are withdrawn. 
Double Patenting
Regarding claim[s] 1, 4, 7 – 9, 12, 15 - 19 previously rejected under the non – statutory obvious type double patenting rejection over claim[s] 1, 4, 8, 9, 11 14, 16 – 20 
Regarding claim[s] 1 – 5, 8, 9, 12 – 16, 18, 19 previously rejected under the non – statutory obvious type double patenting rejection over claim[s] 1 – 11, 13 of US PAT # 10360365 or US App # 14/706968, applicant’s e-terminal disclaimer was filed and approved on 01/22/2021, therefore, the rejection is withdrawn. 
Claim Rejections - 35 USC § 101
Regarding claim[s] 1 – 19 previously rejected for non-statutory subject matter, the rejections were previously withdrawn on page[s] 17 and 18 of the examiner answer filed on 01/16/2019. 
Allowable Subject Matter
Claim[s] 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: please see the patent board’s decision dated 11/23/2020 of IFW.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT B SHAIFER HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434